DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 15-16 are canceled
	Claims 1-7 are withdrawn
	Claim 17 is newly added
	Claims 8-14, and 17 are examined as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Regarding claim 17, the claim(s) contains subject matter “the heater comprises one of […] a radiant heater, a halogen, and a gas heater” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, in para 0035 of the specification, a traditional electric stove/ resistive stove was disclosed (i.e., a resistive stove with a resistive heating element such as a coil of metal) as an example to compare the traditional resistive stove with an induction stove, however, for this particular invention disclosed in the specification, the system utilized induction cooking technology. It is known in the art that there are different kinds of heaters that are used for cooking, but nowhere in the specification disclosed the particular system was used with other kind of heaters as claimed in claim 17. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claims 8-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 8, the term "substantially" in lines 4 and 5 of the claim is a relative term which 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

Claims 8, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130105468 to Long et al. (“Long”), in view of US 3059567 A to Lindemann (“Lindemann”).

Regarding claim 8, Long discloses, a system for popping popcorn (see camping popcorn popper 20 in Fig. 3), comprising:
a housing (see housing 22),
a container (see fire pan 51) positioned in the housing (see Fig. 6),
a cooking vessel  (see cooking bowl 62) removably supported in and substantially enclosed within the container (see Fig. 3 and para 0053 “the hinge pin 70 may be removed so that the chute 26 is removable from the camping popping popper 20.  In this manner, the chute 26 and the cooking bowl 62 are easily cleaned”), such that the cooking vessel is substantially enclosed within the housing (see Fig. 3), wherein the cooking vessel contains unpopped popcorn kernels (disclosed in para 0045 “The user pours oil and popcorn kernels into the cooking bowl 62”),
a heater (see burner 50) is adapted to generate heat in the cooking vessel (disclosed in para 0047 “The burner 50 heats the bottom of the cooking bowl 62, and the oil and popcorn kernels therein”),
a separate receiving vessel (see container in para 0048 “The popping popcorn flows out of the cooking bowl 62 and out of the chute 26 and into a container (not shown)”) for receiving popped (disclosed in para 0029 “A front side of the upper housing 22 is concave so that a round container (not shown) may be placed close to the camping popcorn popper 20 so that the container may catch popcorn exiting the chute 26”).
a hinged lid (see chute 26 hinged to the housing 22 by hinge pin 70 in Fig. 6 and disclosed in para 0053) that covers the cooking vessel (see Fig. 3), wherein the lid (26) is configured to open to allow access to the cooking vessel (disclosed in para 0045 “The door 88 provides easy access for the user to pour these items into the cooking bowl 62”).
However, Long does not explicitly disclose, a hinged lid covers both the cooking vessel and the receiving vessel, wherein the lid is configured to open to allow access to the cooking vessel and the receiving vessel.
Nonetheless, Lindemann teaches, a separate receiving vessel (container 15 in Fig. 1) positioned adjacent the cooking vessel (see a hinged popcorn cup 12 in Fig. 1) for receiving popped popcorn (disclosed in Col. 4 line 12-15 “the popped kernels will guided due to the slant of the fingers 53 into container 15) and a hinged lid (chute/ upper hollow body section 10) covers both the cooking vessel (see cup 12) and the receiving vessel (see container 15), wherein the lid (10) is configured to open to allow access to the cooking vessel and the receiving vessel (see Fig. 1, wherein in the container 15 is configured to be removed from the body 10 by detaching from the spring finger 17, and the body 10 is open to allow access to the cup 12 as disclosed in Col. 2 lines 55-67).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the chute of Long wherein the chute/a hinged lid covers both the cooking vessel and the 

Regarding claim 12, Long discloses, wherein the lid is shaped to direct a kernel of popped popcorn from the cooking vessel to the receiving vessel (see Fig. 3 and disclosed in para 0048 “The popping popcorn flows out of the cooking bowl 62 and out of the chute 26 and into a container (not shown)”). 

Regarding claim 13, Long discloses, wherein the housing has a base (see bottom of housing 22 in Fig. 6) and a top (see top of housing 22) and the heater (50) is located closer to the top of the housing than the base of the housing (see Fig. 6).

Regarding claim 14, Long discloses, a power supply (see thermoelectric modules in para 0049) located adjacent the housing base, wherein the heater is connected to the power supply (disclosed in para 0049 “the rotation of the agitator assembly 72 may be performed automatically, for example via a motor (not shown) powered by a battery (also not shown), by thermoelectric modules that are heated by the burner 50”).

Regarding claim 17, Long discloses wherein the heater comprises one of an electric heater, a radiant heater, a halogen heater, and a gas heater (see gas burner 50 with propane bottle 94 in Fig. 3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130105468 to Long et al. (“Long”), in view of US 3059567 A to Lindemann (“Lindemann”), and in further view of US 20130105468 to Reischmann (“Reischmann”).

Regarding claim 11, Long in view of Lindemann discloses all the limitations claimed in claim 8, but Long in view of Lindemann does not explicitly disclose, wherein the container is formed of a silicone rubber.
Nonetheless, Reischmann teaches, wherein the container is formed of a silicone rubber (disclosed in para 0063 “The pad 462 is preferably constructed from highly-temperature resistant silicone rubber”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the container of Long in view of Lindemann wherein the container is formed of a silicone rubber taught/suggested by Reischmann in order to help insulate the housing from the heat generated from the burner so as it is safe when touching the housing as disclosed para 0063 by Reischmann since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 8-14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No. 10349668 in view of US 3059567 A to Lindemann (“Lindemann”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.

Claims 8-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10349668 claims 1-21, in view of US 3059567 A to Lindemann (“Lindemann”).
16/409041 (US 20190261660 A1)
10349668
8. (Currently Amended) A system for popping popcorn, comprising:
a housing,
a container positioned in the housing,
a cooking vessel removably supported in and substantially enclosed within the container, such that the cooking vessel is substantially enclosed within the housing, wherein the cooking vessel contains unpopped popcorn 
a heater adapted to generate heat in the cooking vessel,
a separate receiving vessel for receiving popped popcorn positioned adjacent the cooking vessel, wherein the receiving vessel is configured to move relative the cooking vessel, and
a lid that covers both the cooking vessel and the receiving vessel, wherein the lid is configured to open to allow access to the cooking vessel and the receiving vessel.
Regarding claim 9, Patent 10349668 discloses, wherein the heater comprises a coil for creating an oscillating magnetic field that interacts with and generates an amount of heat in the cooking vessel (see claims 1 and 21).
Regarding claim 10, Patent 10349668 discloses, wherein the cooking vessel comprises a ferromagnetic surface for interacting with the oscillating magnetic field (see claims 1 and 21).
Regarding claim 11, Patent 10349668 discloses, wherein the container is formed of a silicone rubber (see claim 5).
Regarding claim 12, Patent 10349668 discloses, wherein the lid is shaped to direct a kernel of popped popcorn from the cooking vessel to the receiving vessel (see 15).
Regarding claim 13, Patent 10349668 discloses, wherein the housing has a base and a top and the heater is located closer to the top of the housing than the base of the housing (see claim 16).
Regarding claim 14, Patent 10349668 discloses, further comprising a power supply located adjacent the housing base, wherein the heater is connected to the power supply (see claim 17).
Regarding claim 17, Patent 10349668 discloses, the heater comprises one of an electric heater, a radiant heater, a halogen (see claims 1 and 21).


a housing, 
a container positioned in the housing, a cartridge containing unpopped popcorn kernels removably supported in the container, wherein the cartridge includes 
ferromagnetic material, 
a coil that creates an oscillating magnetic 
interacts with the ferromagnetic material of the cartridge and generates an 
amount of heat in the cartridge, a vibrator coupled to the container for 
vibrating the container and the cartridge, and a separate receiving vessel for 
receiving popped popcorn positioned adjacent the container, wherein the receiving vessel is configured to move relative the cartridge. 
    2.  The system of claim 1, wherein the cartridge has a peel-off cover. 
    3.  The system of claim 1, wherein the cartridge has a height of about half an inch. 
    4.  The system of claim 1, wherein the cartridge has a diameter of about 
2-3 inches. 
    5.  The system of claim 1, wherein the container is formed of a thermally insulating, elastically deformable material. 
    6.  The system of claim 1, wherein the cartridge contains at least one other substance in addition to unpopped popcorn kernels. 

    8.  The system of claim 1, wherein a bottom and side walls of the cartridge create a seal between contents of the cartridge and the rest of the system. 
    9.  The system of claim 1, wherein the cartridge is disposable. 
    10.  The system of claim 1, wherein the cartridge is reusable. 
    11.  The system of claim 1, wherein the container is formed of a silicone rubber. 
    12.  The system of claim 1, wherein the vibrator is coupled directly to the container. 
    13.  The system of claim 1, wherein the vibrator comprises a vibrating element placed in the container, a motor positioned in the housing for generating vibrations in the vibrating element, and connector for connecting the motor with the vibrating element. 
    14.  The system of claim 1, further 
    15.  The system of claim 14, wherein the lid is shaped to direct a kernel of popped popcorn from the cooking vessel to the receiving vessel. 
    16.  The system of claim 1, wherein the housing has a base and a top and a heating element located closer to the top of the housing than the base of the housing. 
    17.  The system of claim 16, further comprising a power supply located near the housing base, wherein the heating element is connected to the power supply. 
    18.  The system of claim 16, further comprising software for operating the heating element and the vibrator to automatically pop the popcorn. 
    19.  The system of claim 1, wherein the system automatically recognizes a type of popcorn to be cooked and selects a particular pre-loaded algorithm corresponding to the 
    20.  A system for popping popcorn, comprising: a housing, a container 
positioned in the housing, a cartridge containing unpopped popcorn kernels 
removably supported in the container, a heating element adapted to generate heat in the cartridge, a vibrator coupled to the container for vibrating the container, and a separate receiving vessel for receiving popped popcorn positioned adjacent the container, wherein the receiving vessel is configured to move relative the cartridge. 
    21.  A system for popping popcorn, comprising: a housing, a container 
positioned in the housing, a cooking vessel removably supported in the housing 
and containing unpopped popcorn kernels, a heating element adapted to generate 
heat in the cooking vessel, a vibrator coupled to the cooking vessel for 
vibrating the cooking vessel, a separate receiving vessel for receiving popped 



Regarding claim 8, Patent 10349668 discloses, a system (see claim 1 and claim 21) for popping popcorn (intended use), comprising: 
a housing (see housing in claims 1, 21) ,
a support (see container in claims 1, 21) positioned in the housing (see claim 1),
a cooking vessel (see cartridge in claims 1, 21) removably supported in the support such that the cooking vessel is substantially enclosed within the housing (see cartridge is removably supported in the container in claims 1, 21), wherein the cooking vessel contains unpopped popcorn kernels (see claims 1, 21),
a heater (see coil in claim 1 or heating element in claim 21) adapted to generate heat in the cooking vessel see claims 1, 21),
a separate receiving vessel (see separate receiving vessel in claims 1, and 21) for receiving popped popcorn positioned adjacent the cooking vessel, wherein the receiving vessel is configured to move relative the cooking vessel (see claims 1 and 21), and
a lid (see claims 14, 15, and 21 ) that covers the cooking vessel  and the receiving vessel, (see claim 15 and claim 21).
However, Patent 10349668 does not explicitly disclose, a lid is a hinged lid.
Nonetheless, Lindemann teaches, a hinged lid (chute/ upper hollow body section 10) covers both the cooking vessel (see cup 12) and the receiving vessel (see container 15), wherein the lid (10) is configured to open to allow access to the cooking vessel and the receiving vessel (see Fig. 1, wherein in the container 15 is configured to be removed from the body 10 by detaching from the spring finger 17, and the body 10 is open to allow access to the cup 12 as disclosed in Col. 2 lines 55-67).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the chute of Long wherein the chute/a hinged lid as taught/suggested by Lindemann in order to obtain the hinged lid that is configured to pivot relative to the container to open to allow access to cooking vessel in Col. 2 lines 55-67by Lindemann. 

Response to Arguments
Applicant’s arguments on the pre-brief conference request filed on 11/08/2021 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Long and Lindemann.

Interview Summary
On Wednesday Dec 29th, 2021, examiner 
In claim 8, lines 4 and 5, delete the term "substantially" in lines 4 and 5 of claim 8, and incorporate claim language of claim 9 into claim 8. 
Regarding all the withdrawn claims, if independent claim included all the allowable subject matters, all the withdrawn claims would be rejoined.
Filing Terminal Disclaimer would overcome the double patenting.
However, no agreement has been made yet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/VY T NGUYEN/Examiner, Art Unit 3761 

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761